Citation Nr: 1009421	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-35 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Whether the Veteran submitted a timely substantive appeal 
of the June 2006 rating decision that denied service 
connection for posttraumatic stress disorder (PTSD).

2.  Whether there was clear and unmistakable error (CUE) in 
the June 2006 rating decision that denied service connection 
for PTSD.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had verified active military service from June 
1995 to December 1995 and from October 2003 to February 2005.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from  decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for PTSD was denied by a June 8, 2006 RO decision, notice of 
which was sent to the Veteran on June 13 2006.

2.  The Veteran filed a timely notice of disagreement, which 
was received by the RO on June 21, 2006.

3.  The RO issued a statement of the case (SOC) on February 
21, 2007, in which the Veteran was notified of his appellate 
rights, specifically that he had a limited time in which to 
file a substantive appeal-60 days from the date the statement 
of the case was issued or the remainder of the one-year 
period that began with the date he was notified of the RO 
denial, whichever was longer.

4.  The Veteran submitted a substantive appeal, which was 
received by the RO on November 28, 2007.

5.  The Veteran did not file a substantive appeal within one 
year following the notice of the June 2006 RO decision and he 
did not submit a request for extension prior to the 
expiration of the time limit for filing the appeal.

6.  The Veteran has failed to establish any error of fact or 
law in the June 2006 rating decision

CONCLUSIONS OF LAW

1.  The Veteran's substantive appeal of the June 2006 rating 
decision that denied service connection for PTSD was not 
timely.  38 U.S.C.A. §§ 7105(d)(3), 7108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2009).

2.  The June 2006 rating decision, which denied service 
connection for PTSD, did not contain CUE.  38 C.F.R. § 3.105 
(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The Court has held that VA's duties to notify and assist 
contained in VCAA are not applicable to cases, such as this 
one involving the issue of timeliness of the Veteran's 
substantive appeal and CUE, in which the law, rather than the 
evidence, is dispositive. See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

II.  Timeliness of the substantive appeal

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case (SOC) has 
been furnished, a timely filed Substantive Appeal. 38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal 
consists of a properly completed VA Form 9, "Appeal to the 
Board of Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.

After an appellant receives the SOC, he or she must file a 
formal appeal within sixty days from the date the SOC is 
mailed or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).

An appellant may request an extension of the 60-day period 
for filing a substantive appeal for good cause.  The request 
for such an extension should be in writing and must be made 
prior to the expiration of the time limit for filing the 
substantive appeal.  38 C.F.R. §§ 20.202, 20.303 (2009).

In this case, the RO denied the Veteran's claim for service 
connection for PTSD in June 2006.  He was provided with 
notice of the decision on June 13, 2006.  In June 2006, he 
filed a NOD.  A SOC was issued in February 2007, and the 
Veteran was notified of the need to file a substantive appeal 
within 60 days from the date of the SOC or the remainder of 
the one-year period from the date he was notified of the 
determination being appealed to file his substantive appeal, 
whichever was longer.  
In this case the appeals period ended June 21, 2007.  The 
Veteran's substantive appeal (VA Form 9) was not received at 
the RO until November 28, 2007, five months after the appeals 
period ended.

The Veteran has claimed that he never received the February 
2007 SOC.  In this regard, in August 2007 the Veteran 
inquired as to the status of his June 2006 NOD.  In response, 
the RO sent the Veteran a letter on August 31, 2007, noting 
that the Veteran was sent an SOC in February 2007 along with 
a VA Form 9, and because the RO did not receive the Veteran's 
substantive appeal by June 21, 2007, the appeal period was 
considered closed. 

On September 19, 2007, the RO received the Veteran's letter 
in which he stated that he never received the February 2007 
SOC, and requested that a copy be sent to him, noting the 
same address used by the RO when mailing the February 2007 
SOC.  On October 18, 2007, the RO mailed the Veteran a 
courtesy copy of the statement of the case.  The Veteran 
responded with a VA form 9, dated on November 21, 2007, 
noting in an attached letter that he did not receive the SOC 
until October 20, 2007.  In January 2008, the RO advised the 
Veteran that they received his VA form 9 on November 28, 
2007; however it was received too late to substantiate his 
appeal. 

In light of the above, the Board finds that the Veteran was 
given proper notification of the unfavorable rating decision 
and the laws and regulations in the February 2007 SOC.  There 
is no indication in the claims folder that the SOC was not 
received by the Veteran.  That is, the SOC was not returned 
to RO as being undeliverable to the Veteran.  It was sent to 
the same address as other documents, all of which appear to 
have been received.  As to the Veteran's assertion that he 
did not receive the February 2007 SOC, there is a presumption 
of regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA 
need only mail notice to the last address of record for the 
presumption to attach).  This presumption of regularity in 
the administrative process may be rebutted by "clear evidence 
to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).

Here, the Board finds the Veteran's mere assertion that he 
did not receive the SOC is not sufficient to rebut the 
presumption of regularity in the administrative process.  In 
Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims held that, with respect 
to an appellant's contention that he was never notified of a 
previous RO decision or of his right to appeal that decision, 
the "presumption of regularity" applies to the mailing of 
notice of the RO decision to the appellant at his last known 
address of record.  The Court stated that an appellant's mere 
assertion of non receipt of notice of an RO decision is not 
"clear evidence" to rebut the presumption of proper mailing.  
As applied to this case, any assertion of non-receipt of the 
statement of the case does not provide a basis for excusing 
his failure to submit an appeal within the time limit.

In this case, the record shows that appropriate notification 
letters, including the SOC, were sent to the Veteran at his 
last known address of record.  The letters and the SOC were 
not returned by the United States Postal Service.  Thus, the 
Board is satisfied that the Veteran was properly and promptly 
notified of what he needed to do in order to perfect his 
appeal per the instructions of the February 2007 SOC.  In 
addition, there is no evidence that the submitted a written 
request for an extension for filing a substantive appeal.

Therefore, because the Veteran did not file a timely 
substantive appeal with respect to the claim for service 
connection for PTSD, which was denied by a June 2006 rating 
decision, the Veteran's claim with respect to timeliness of 
the appeal is denied.

III.  CUE

The Veteran contends that the RO committed CUE when it denied 
his claim of service connection for PTSD in a June 2006 
rating decision.  He essentially argues that at the time of 
the June 2006 rating decision he provided competent lay 
evidence, in the form of a buddy statement, to corroborate 
his in-service stressor, and therefore, service connection 
should have been granted. 

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.105(a) (2009).  To establish a valid CUE 
claim, a Veteran must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992).

The Veterans Court has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts: 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4. "It must 
always be remembered that CUE is a very specific and rare 
kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Veterans Court has propounded a three-prong test to 
determine whether clear and unmistakable error is present in 
a prior determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made"; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  To 
establish a valid claim of clear and unmistakable error the 
claimant must demonstrate that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that statutory or regulatory provisions extant at the time 
were incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process. Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

In June 2005, the Veteran submitted a claim for service 
connection for PTSD. At the time of the June 2006 RO decision 
that denied the claim, the record included a statement from a 
fellow service member dated in June 2005 to support the 
Veteran's assertions that he was subjected to dangerous and 
stressful situation while serving in Iraq, to include his 
units bases being attacked by rockets and small arms fire.  
The RO evaluated this lay statement in the June 2006 RO 
decision.  The Veteran did not submit a timely appeal of the 
decision and thus it became final.

In this case, the Veteran has not made any specific 
allegation that the RO either did not have the correct facts 
or misapplied the law at the time of its June 2006 rating 
decision.  The Board finds that the Veteran is improperly 
seeking a re-weighing of the evidence considered by the RO in 
the June 2006 rating decision, which denied his claim of 
service connection for PTSD and is now final.  The July 2006 
RO decision considered the buddy statement submitted by the 
Veteran to corroborate his claimed in-service stressors.  The 
current CUE claim would have the Board reweigh that evidence 
and arrive at a different conclusion. The Veteran's CUE claim 
essentially reflects a disagreement as to how the facts were 
weighed and evaluated in regards to the RO's evaluation of 
the lay evidence he submitted to support his claim; it does 
not provide a basis upon which to find that VA committed 
error.  A disagreement as to how the facts were weighed or 
evaluated does not raise a valid claim of CUE.  Crippen v. 
Brown, 9 Vet. App. 412 (1996); Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).

In this case, the Veteran has not established a valid claim 
of CUE in the June 2006 rating decision based on mere 
disagreement with how the facts were weighed, absent 
identification of evidence not before the RO or an error in 
the RO's application of the law.  As noted above, a CUE claim 
must involve a contention that, based on a particular error 
in application of law or fact, an error undebatably occurred.  
As such, no valid CUE claim has truly been presented here and 
the claim shall be dismissed without prejudice to refiling.  
See Simmons v. Principi, 17 Vet. App. 104 (2003) (to the 
effect that if the Veteran is only asserting disagreement 
with how VA evaluated the facts before it, the claim should 
be dismissed without prejudice because of the absence of 
legal merit or lack of entitlement under the law).


ORDER

A substantive appeal with respect to the June 2006 RO 
decision that denied service connection for PTSD was not 
timely filed; the appeal is denied.

The issue of CUE in the June 2006 rating decision that denied 
service connection for PTSD is dismissed without prejudice to 
refiling.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


